IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                 October 17, 2013 Session

   STATE OF TENNESSEE, EX REL, WILLIAM L. GIBBONS, ET AL v.
                 CLAYTON R. SMART, ET AL

                  Appeal from the Chancery Court for Shelby County
                     No. CH0700502     Arnold B. Goldin, Judge




         No. W2013-00470-COA-R3-CV - Filed November 12, 2013


This is an appeal from the trial court’s denial of penalties and interest on ad valorum taxes
owed by a funeral home business after the business was placed in receivership. The
Appellant/Shelby County Trustee filed a claim with the Appellee/Receiver to recover
delinquent taxes, penalties and interest. The trial court denied the penalties and interest, but
allowed the Receiver to pay the base taxes. The Trustee appeals. Discerning no abuse of
discretion, we affirm and remand.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court is Affirmed
                                  and Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J.
and H OLLY M. K IRBY, J., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
Laura T. Kidwell, Senior Counsel, Financial Division, for appellee, State of Tennessee.

Max Shelton, Memphis, Tennessee, Receiver for Forest Hill Funeral Home and Memorial
Park-East, LLC.

Gregory S. Gallagher, Memphis, Tennessee, for appellant, David Lenoir.



                                         OPINION
       On January 8, 2007, the State of Tennessee (“State”), through the Shelby County
District Attorney General and the Commissioner of the Tennessee Department of Commerce
and Insurance (“TDCI”), filed a complaint in the Shelby County Chancery Court against
Forest Hill Funeral Home and Memorial Park-East, L.L.C. (together, “Forest Hill”), Clayton
Smart, Stephen Smith, Indian Nation, L.L.C., and Redbud Tree Investments, L.L.C..1 The
lawsuit was filed as a result of audits that were conducted by the TDCI. These audits
revealed substantial deficiencies in Forest Hill’s statutory trust funds.2

        Based upon the audits and other evidence filed in the trial court, the complaint alleged
that Messrs. Smart and Smith had diverted or otherwise misappropriated approximately
$20,000,000.00 in trust funds to the detriment of the interests of some 13,465 pre-need
contract holders. Concurrent with the complaint, the State filed a motion for the appointment
of a receiver for the purpose of restoring the statutory trust funds. The State also applied for
a restraining order and temporary injunction against the defendants. The court granted the
State’s request for a restraining order.

        On January 22, 2007, Messrs. Smart and Smith filed a voluntary bankruptcy petition
on behalf of Forest Hill in the United States Bankruptcy Court for the Eastern District of
Oklahoma. See In re Forest Hill Funeral Home and Memorial Park-East, L.L.C., 364
B.R. 808, 815 (Bankr. E.D. Okla. 2007). Messrs. Smart and Smith also filed a motion to stay
all proceedings in the Shelby County Chancery Court on the ground that Forest Hill had been
placed into bankruptcy. On February 2, 2007, the trial court denied this motion and granted


       1
          Forest Hill is comprised of three cemeteries, three funeral homes, and three mausoleums in
Memphis. Forest Hill was purchased by Indian Nation, L.L.C. in December 2004. Clayton Smart
owned a 95% interest in Indian Nation, and Stephen Smith owned the remaining 5% interest. At the time
of the purchase, Forest Hill had been in the business of selling pre-need funeral plans for many years.
Forest Hill also provided cemetery merchandise and services, and it provided for the upkeep and
improvement of the cemeteries. As required by Tennessee law, Forest Hill had established trusts to
satisfy its obligation to honor its pre-need contracts and cemetery merchandise and service agreements
and to provide for the improvement and maintenance of the cemeteries. At the time of Indian
Nation’s acquisition, Forest Hill had twelve trusts to meet these obligations. The trusts were
funded with approximately $29,500,000.00.


       2
          Tennessee has a comprehensive scheme for regulating cemetery companies and pre-need
funeral contracts. See Tenn. Code Ann. §§ 46-1-101, et seq.; Tenn. Code Ann. §§ 62-5-401, et seq. The
statutory scheme provides for the establishment and maintenance of certain trust fund accounts and
bestows enforcement power upon the Commissioner of Commerce and Insurance to seek state court relief
against cemetery companies and sellers of pre-need funeral contracts when they fail to establish and
maintain these trust accounts.


                                                  -2-
the State’s motion for temporary injunction. The trial court also appointed Max Shelton
(“Receiver,” or “Appellee”) as Receiver, finding that “Plaintiffs’ motion for appointment of
a receiver for the trust funds of Forest Hill is . . . well founded and ought to be granted, as
the Court finds that such trust funds are not part of Forest Hill’s bankruptcy estate.” The
Receiver was charged with tracing, recovering, and marshaling Forest Hill’s trust funds
wherever they might be found; to this end, the trial court authorized the Receiver to bring
such actions against such persons or entities as he might deem necessary and appropriate.

        On March 26, 2007, the Bankruptcy Court dismissed Forest Hill’s petition, finding
that it had been filed in “bad faith.” The court concluded, inter alia, that the pre-petition
conduct of Messrs. Smart and Smith, in their capacity as acting management of Forest Hill,
had been “rife with indicia of bad faith.” In re Forest Hill Funeral Home and Memorial
Park-East, 364 B.R. at 821.3

       Following the ruling in the Bankruptcy Court, on April 4, 2007, the Chancery Court
entered an order affirming in the Receiver all authority previously granted to him in the
February 2, 2007 order. The court further directed the Receiver to take:

                exclusive custody, control and possession of all bank accounts,
                goods, chattels, causes of action, credits, monies, investments,
                stocks, shares, effects, books and records of account, other
                papers and property, and all interests, whether real or personal,


       3
           Specifically, the Bankruptcy Court observed:

                        The governmental entities which regulate funerals and those who
                would provide them have a significant interest in seeing to it that
                those regulations are followed. In this case, TDCI and the Tennessee
                Attorney General have a strong, perhaps even compelling, interest in seeing
                the Chancery Action run its course and that the conduct of Debtor and its
                prepetition management be properly brought to the light of day . . . .
                         All of the parties have agreed that the best way to proceed with
                respect to this Debtor is to attempt to sell its business as a going concern.
                The parties also agree that any buyer must be approved by the TDCI. It
                thus appears to the Court that sale of the Debtor is either a one-step process
                (through Chancery Action) or a two-step process (first through bankruptcy
                court, then to the TDCI), with the TDCI having what amounts to a veto
                power to any potential sale brokered in the bankruptcy case. Therefore, the
                best manner of sale of the business is with the blessing of the TDCI in the
                Chancery Action.

In re Forest Hill Funeral Home and Memorial Park-East, 364 B.R. at 823.

                                                     -3-
                tangible or intangible, of whatever type, kind of nature owned
                or held by Forest Hill, with full power to sue for, collect, receive
                and take possession of such properties and assets and to
                conserve and administer them under the general supervision of
                the Court.

Pursuant to the foregoing order, on May 7, 2007, the Receiver filed a complaint to recover
trust funds and for injunctive relief, ancillary to the State’s action.4

        From the time of his appointment, the Receiver took steps to locate and recover the
statutory trust funds associated with Forest Hill. Several initial recoveries were made, and
the court granted the Receiver’s motions for summary judgment against several individuals
who were involved in the scheme to misappropriate those funds. On April 13, 2011, a final
judgment was entered against these entities in the amount of $20,832,768.70 in compensatory
damages and an additional $5,000,000.00 in punitive damages. The judgment, however, was
not paid. Consequently, the Receiver was faced with large trust shortfalls, which could not
be offset through business operations. The record indicates that annualized losses were
approximately $1,000,000.00, largely due to losses from honoring pre-need funeral and
burial services contracts. Despite the shortfall, the Receiver initially kept Forest Hill open
and, with the trial court’s approval, moved trust funds to pay the expenses associated with
honoring the pre-need contracts.

        In 2011, the shortfalls persisted, and the Receiver determined that the best approach
was to sell Forest Hill to a reputable operator that would agree to continue operation of the
funeral homes and cemeteries, and to honor the existing pre-need contracts that remained
unfulfilled. Thus, on June 8, 2011, the Receiver filed a petition to approve the sale of the
assets of Forest Hill. Among other provisions, the proposed terms of the sale required the
successful bidder to pay a purchase price that would be applied to partially cover remaining
shortfalls in the trust funds and to post a performance bond to secure the purchaser’s
performance of the pre-need contracts, which had been entered into prior to the closing of
the sale. In addition, the petition provided that the sale of Forest Hill’s assets would be free
and clear from all encumbrances, and proposed that part of the purchase price would be used
to pay various claimants who had outstanding claims against Forest Hill. The petition stated
that notice of the claims filing procedure would be provided to creditors by direct mailing
and publication of notice. The trial court approved the Receiver’s petition and exercised its


        4
          The State’s action was filed as Shelby County Chancery Court Case No. CH-07-0050-2. The
Receiver’s action was filed as Shelby County Chancery Court Case No. CH-07-0919-2. By Order of
Consolidation, entered on August 16, 2007, the trial court consolidated the Receiver’s action with the
State’s action.

                                                  -4-
equitable power to permit a portion of the purchase price to be set aside to make payments
to various claimants, rather than requiring that all the sale proceeds be paid into the trusts.

       One of the claimants was the Shelby County Trustee, David Lenoir (“Trustee,” or
“Appellant”), who had submitted claims to the Receiver prior to the sale. Specifically, on
May 15, 2007, the Trustee filed its first notice of delinquent Shelby County tax bills on
taxable property, both realty and personalty, owned by the defendants named in the State’s
action. The total taxes, which were allegedly owed at that time, were $96,100.27. According
to the Receiver, the taxes sought by the Trustee included those owed on Forest Hill’s
cemetery properties, which were allegedly exempt from taxation under Tennessee Code
Annotated Section 67-5-214 (“Places of burial used as such, monuments of the dead and all
nonprofit cemeteries shall be exempt from taxation.”). Accordingly, in 2007, the Receiver
directed Forest Hill to submit an application for tax exemption to the State Board of
Equalization.

        On June 12, 2009, the Trustee filed an amended notice of delinquent Shelby County
taxes, asserting that the total tax arrears due from Forest Hill were $156,339.02 at that time.
On the same day, the trial court entered a consent order, staying the collection of any taxes,
pending the Board of Equalization’s ruling.

       On March 9, 2010, the Trustee filed a second amended notice of delinquent taxes,
claiming that the total tax owed by Forest Hill at that time was $217,052.27. Shortly after
the Trustee made this filing, the Receiver submitted an appeal to the State Board of
Equalization. The appeal stemmed from the reappraisal of Forest Hill by the Shelby County
assessor in 2009. The 2009 appraised value of Forest Hill was substantially higher than the
2005 appraised value and allegedly did not reflect the changed circumstances at Forest Hill.
Because, as noted above, the TDCI expected any purchaser to assume the liability for the
outstanding pre-need contracts, the Receiver asserted that the fair market value of the funeral
homes was effectively zero because millions of dollars, beyond the monies entrusted at that
time, were needed to honor the contracts.

        On August 13, 2010, the Receiver filed a formal response to the Trustee’s claim for
delinquent taxes. The Receiver informed the court and the Trustee that Forest Hill’s
application for tax exemption was still pending with the Board of Equalization. The response
further noted that the Board of Equalization could not address the appeal of the 2009
appraisal until the exemption application was resolved. The response also specifically states
that “[t]he Receiver has been actively discussing the sale of Forest Hill with prospective
bidders and will develop a bid process with the approval of the Chancery Court.” In
addition, the Receiver’s response states that:



                                              -5-
              At the appropriate time, the Receiver will petition the Court for
              equitable relief from all claimed penalties, interest and fees. If
              the Court grants the Receiver’s petition for relief, the claims of
              the Trustee and the City are overstated insofar as it includes
              penalties, interest, and collection fees on delinquent tax
              amounts.

The Trustee filed no further response.

        In June 2011, the tax exemption for the cemetery properties was granted, and the
Shelby County Assessor’s Office and the Receiver agreed to revised appraisals/assessments
for the years 2009 to 2011. By this time, the Receiver was taking the necessary steps to sell
Forest Hill. In June 2012, the Receiver sought the court’s permission to pay the base real and
personal property taxes owing to the Trustee, but specifically asked the court for relief from
paying penalties, interest, and related charges. The Trustee filed an opposition to the
Receiver’s motion, and, on August 3, 2012, the Trustee submitted a third amended notice of
delinquent taxes, alleging that the total tax arrearage, at that time, was $386,389.66.

        The pending motions were heard on August 6, 2012. By order of August 10, 2012,
the trial court granted the Receiver’s motion. The order states, in relevant part:

              2. The Petition for Appointment of a Receiver was granted and
              the Receiver was charged by the Court to trace, recover, marshal
              and restore the missing trust funds on behalf of the pre-need
              contract holders, and to continue the operations of the three
              Forest Hill funeral homes and cemeteries so that the pre-need
              funeral/burial services could be delivered to the contract holders
              and their beneficiaries. Accordingly, the primary purpose of the
              Receivership was to protect the interests of the pre-need contract
              holders who were victims of the fraudulent activities of Clayton
              Smart and his co-conspirators who misappropriated their trust
              funds, rather than a receivership primarily to protect the interests
              of the creditors of Forest Hill.

              3. Because the funeral homes and cemeteries had been seriously
              mismanaged and operated prior to the receivership, the business
              was in severe financial distress, and no funds were available to
              pay the real and personal property taxes assessed by the City of
              Memphis and Shelby County and, at the same time, continue
              operating the funeral homes and cemeteries and honoring the

                                              -6-
              pre-need contracts as Receiver was charged with doing.

The court’s order notes that “this case involves extraordinary and unique facts and
circumstances and is not a typical case where a property owner is seeking to avoid a tax or
has inadequate justification for relief against penalties and interest.” Rather, the court noted
that “this is a matter of wide public interest in that the interests of 13,500 people who
purchased pre-need contracts for funeral/burial services are at stake.” Accordingly, the court
held that:

              (f) granting the [Receiver’s] request for equitable relief [from
              penalties and interest] will benefit the victims of the fraud by
              helping to restore their pre-need trust funds, and the perpetrators
              of the fraud will not benefit in any way;

              (g) it has taken over five years of diligent work to get the
              properties in a position where they could be sold and to get to
              this point of requesting authority to pay the base property taxes
              and request equitable relief; and, the delays in getting to this
              point, including obtaining tax exemption for the cemeteries
              (over a 4 year process), getting the assessments for 2009-2011
              corrected (a several year process), and other delays were not the
              fault of the Receiver;

              (h) Although the Receiver and the County attorney have come
              before the Court numerous times over the course of the
              receivership for Receiver to provide updates on the status of the
              receivership and status conferences regarding property taxes,
              there was no motion to compel payment, which could not have
              come from the trust funds that Forest Hill did not own or, given
              the precarious financial condition, could not come from
              operations without seriously impairing the ability to provide the
              pre-need funeral/burial services.

              8. The Court is reluctant to use its equitable power as requested,
              but in this case the equities cry out for such use. Having fully
              considered the arguments and briefs of the parties as well as its
              own research, the purpose of the receivership, the public
              interests involved in protecting approximately 13,500 pre-need
              contract holders who were innocent victims of fraud resulting in
              their being substantially deprived of their pre-need trust funds

                                              -7-
              and the benefits of their pre-need contracts for funeral/burial
              services, as well as the public interest of County and City
              residents, and since the money that would have to be used to pay
              penalties, interest and related charges will instead help replenish
              the missing trust funds, the Court finds that the Receiver’s
              Motion to pay the base amount of the delinquent taxes only, and
              not penalties, interest and related charges, is fair and equitable,
              and the Motion is therefore granted.

Based upon the foregoing order, the Receiver paid the Trustee the base taxes that were due
on Forest Hill’s property.

        On September 10, 2012, the Trustee filed a motion to alter or amend the trial court’s
August 10, 2012 order, asking the court to reconsider its decision to grant the Receiver’s
request for equitable relief from paying the penalties, interest, and related charges. By order
of October 31, 2012, the trial court permitted the Trustee to recoup the court costs of
$378.00, which amount was reflected on its tax bill. In the October 31, 2012 order, the trial
court also addressed a question that had been raised by counsel for the Trustee at the hearing
on the motion to alter or amend. Specifically, the Trustee argued that because the August 10,
2012 order did not address any tax lien that the Trustee might possess, the Trustee could still
enforce that lien. For the first time at the hearing on the motion to alter or amend, the Trustee
argued that its lien was not extinguished by the sale order because the Trustee was not a party
to the sale agreement and did not have notice of the petition to approve that agreement. In
its October 31, 2012 order, the trial court clarified that it was the court’s intention that the
August 10, 2012 would extinguish and release any tax liens that may have existed. The court
amended its August 10, 2012 order accordingly, but otherwise denied the Trustee’s motion
to alter or amend the judgment concerning the payment of fees, penalties, and interest on the
outstanding tax amounts.

       The Trustee appeals. The sole issue for review is:

              Whether the trial court abused its discretion in requiring the
              Trustee to pay only the base property taxes assessed by Shelby
              County and the City of Memphis and granting equitable relief
              from the payment of penalties, interest, and other charges?

       “A receivership is an equitable proceeding over which Chancery Court exercises
substantial discretionary authority.” In re The Matter of the Liquidation of United
American Bank in Knoxville, A Tennessee Corporation, 743 S.W.2d 911 (Tenn. 1987); see
also State ex rel. Johnson v. Mount Olivet Cemetery Co., 834 S.W.2d 306 (Tenn. Ct. App.

                                               -8-
1992) (“Where cemetery was in receivership and receiver had been ordered to take control
of cemetery and see to its management, care, preservation, and operation, trial judge had
discretion to decide how cemetery could best be preserved where cemetery had been
mismanaged.”). Accordingly, appellate courts review decisions made by the chancery court,
in the course of administering a receivership, under an abuse of discretion standard. See,
e.g., City of Knoxville v. Hessler, 165 S.W.2d 592 (Tenn. 1942); Harkins v. Wells, 13 Tenn.
App. 299, 1931 WL 1525, *6 (Tenn. Ct. App. March 13, 1931). Under the abuse of
discretion standard, the trial court's decision “will be upheld so long as reasonable minds can
disagree as to the propriety of the decision made.” Camp v. Camp, No. W2010-01037-COA-
R3-CV, 2011 WL 2567542, at *5 (Tenn. Ct. App. June 29, 2011) (quoting Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)). The abuse of discretion standard involves “a less
rigorous review of the lower court's decision and a decreased likelihood that the decision will
be reversed on appeal.” Lee Medical, Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn.2010)
(citing Beard v. Bd. of Prof'l Responsibility, 288 S.W.3d 838, 860 (Tenn. 2009)). The
standard “reflects an awareness that the decision being reviewed involved a choice among
several acceptable alternatives.” Lee Medical, Inc., 312 S.W.3d at 524 (citing Overstreet v.
Shoney's, Inc., 4 S.W.3d 694, 708 (Tenn. Ct. App. 1999)). Accordingly, appellate courts are
not permitted to “second guess” the trial court's determinations or to substitute their judgment
for that of the trial court. Lee Medical, Inc., 312 S.W.3d at 524 (citing White v. Vanderbilt
Univ., 21 S.W.3d 215, 223 (Tenn. Ct. App. 1999)). “The abuse of discretion standard of
review does not, however, immunize a lower court's decision from any meaningful appellate
scrutiny.” Lee Medical, Inc., 312 S.W.3d at 524 (citing Boyd v. Comdata Network, Inc., 88
S.W.3d 203, 211 (Tenn. Ct. App. 2002)).

        The Trustee first argues that he was denied due process in these proceedings because
he allegedly did not receive a copy of the Receiver’s petition to sell Forest Hill, and did not
receive notice of the hearing on the petition. Accordingly, the Trustee contends that his lien
to collect interest, penalties, fees and costs was “stripped” by the trial court’s approval of the
sale agreement. However, the Trustee’s brief does not raise violation of due process as a
specific issue; rather, the argument is made in the body of the Trustee’s brief. It is well
settled that an issue is generally waived when it is argued in the body of the brief, but not
designated as an issue on appeal. See, e.g., State v. Freeman, 402 S.W.3d 643, 653 (Tenn.
Ct. App. Oct. 16, 2012) (“Generally, an issue argued in the body of the brief, but not
designated as an issue will be considered waived”); Bunch v. Bunch, 281 S.W.3d 406, 410
(Tenn. Ct. App. 2008); Childress v. Union Realty Co., 97 S.W.3d 573, 578 (Tenn. Ct. App.
2002). Indeed, Rule 27 of the Tennessee Rules of Appellate Procedure specifically requires
that an appellant’s brief “contain under appropriate headings . . . [a] statement of the issues
presented for review.” Tenn. R. App. P. 27(a)(4); see also Tenn. R. App. P. 13(b) (“Review
generally will extend only to those issues presented for review.”). While we would normally
consider the due process issue waived because it is not specifically stated, because the

                                               -9-
Trustee's issue is so broadly worded we will exercise our discretion to address the due
process argument in the interest of full adjudication of this case. However, we discourage
this practice and encourage parties to always state their issues as specifically as possible in
compliance with Tennessee Rule of Appellate Procedure 27(a)(4).

        Concerning the fact that the Trustee did not raise the “stripping” of the “priority lien”
argument until the hearing on the motion to alter or amend, at oral argument before this
Court, the Trustee stated that he could not have raised the tax lien issue before this time
because he did not know that the lien was in jeopardy prior to the hearing on the motion to
alter or amend. However, the record simply does not support this argument. As set out
above, on August 13, 2010, the Receiver filed a formal response to the Trustee’s claim for
delinquent taxes. The response specifically states that “[t]he Receiver has been actively
discussing the sale of Forest Hill with prospective bidders and will develop a bid process
with the approval of the Chancery Court.” In addition, and as set out in full context above,
the Receiver’s response states that he will be petitioning the court for relief from the
Trustee’s claim for penalties, interest, and fees. The Trustee does not contend that he did not
receive the Receiver’s response; rather, he asserts that he did not receive notice of the
petition for sale (filed June 8, 2011) and the hearing on same. Even if we assume, arguendo,
that the Trustee did not receive notice, in June 2011, that the Receiver was petitioning the
trial court for the sale of Forest Hill, the Receiver’s response (filed on August 13, 2010) to
the Trustee’s claim clearly puts the Trustee on notice that a sale was being contemplated, and
that the Receiver would seek relief from taxes and penalties. Thus, upon receipt of the
Receiver’s response on or about August 13, 2010, the Trustee knew, or should have know,
that a sale of Forest Hill was probable, and that the Receiver would petition for relief from
interest and penalties. The response was sent almost two years before the August 6, 2012
hearing on the Receiver’s petition for relief from interest and penalties. From the totality of
the circumstances, and the record as a whole, we can only conclude that the Trustee had
sufficient time, prior to the hearing on the motion to alter or amend, to make any arguments
concerning the ramifications of the sale of Forest Hill on his interests.

         In addition, there is simply no evidence in the record to suggest that any lien that the
Trustee might have had was extinguished, or otherwise “stripped,” by the sale of Forest Hill.
It is clear that the lien for delinquent taxes survived the sale because the Trustee did, in fact,
recover the base taxes. In other words, the lien was transferred from Forest Hill’s property
to the monies received for the property. As discussed below, the trial court’s decision to
relieve the Receiver of paying penalties and interest was discretionary and was the result of
the court’s consideration of the relative equities between the parties. It was not, as the
Trustee argues, a “stripping” of the lien; at most, the relief from interest and penalties was
a compromise between competing interests and an attempt to satisfy the claims of as many
parties as possible with insufficient funds to entirely cover all claims.

                                              -10-
        Concerning whether the trial court abused its discretion by granting the Receiver’s
motion to be relieved from penalties and interest on the delinquent taxes, the Trustee argues
that there were sufficient funds from which these penalties and interest amounts could have
been paid. Accordingly, the Trustee contends that the trial court’s waiver of the penalties and
interest was not warranted under the facts presented here and, thus, worked a disadvantage
to county and city residents.

        The instant case is similar to the case of State ex rel. Johnson v. Mount Olivet
Cemetery Co., 834 S.W.2d 306. In Johnson, this Court determined that it was within the
trial court’s discretion to deviate from the strict provisions of the cemetery statutes when it
was necessary to preserve the cemetery. In Johnson, a receivership was established due to
a conflict concerning the ownership rights to the cemetery and a deficiency in the cemetery’s
improvement care trust fund. As in the instant case, in Johnson, the trial court ordered the
receiver to take control of the cemetery and to see to its management, care, and preservation.
Id. at 310. One of the owners of the cemetery eventually proposed a plan for solving the
financial difficulties, but the court rejected the proposed plan and ordered that the cemetery
be sold. The owner appealed, asserting that the trial court abused its discretion because the
cemetery statutes provided that the court is authorized to sell the cemetery only when “it is
impossible to correct the deficiency in the improvement care trust fund.” Id. at 309. On
appeal, this Court affirmed the trial court’s sale order, stating:

              When the receiver entered into his duties and found the
              cemetery suffering from serious mismanagement, unable to pay
              its debts as they came due, with a substantial deficiency in its
              improvements care trust fund and a staggering tax obligation,
              the trial judge, as a matter of general law, had the discretion to
              decide how the cemetery could best be preserved. See 66 Am.
              Jur. 2d Receivers §397. Thus, the court was not strictly bound
              by the technical provisions of the Cemetery Act.

Id. at 310. Likewise, while we concede that the statutes give the Trustee the right to collect
penalties and interest on delinquent taxes, Tenn. Code Ann. § 67-5-2010(a)(1) (“To the
amount of tax due and payable, a penalty of one half of one percent (.5%) and interest of one
percent (1%) shall be added on March 1, following the tax year due date on the first day of
each succeeding month.”), in the receivership context, this right must be viewed in light of
the equitable interests of all parties involved. Furthermore, as held in Johnson, in
considering the equities, the trial court, in administering a receivership, is not absolutely
bound by statutory provisions, but may exercise discretion to formulate the best result. Here,
it is clear from the trial court’s August 10, 2012 order, set out in full context above, that the
trial court’s decision to waive the penalties and interest in this case was based upon its desire

                                              -11-
to advance the primary purpose of the receivership, which was to “protect, recover, and
marshal those statutory trust funds . . . for the purpose of protecting the interests of the pre-
need contract holders and beneficiaries. . . .” It is clear that this purpose drove the trial
court’s exercise of its discretion in this case. Although the Trustee’s brief states that the
Receiver recovered sufficient funds to cover penalties and interest on the taxes, it was
obviously the trial court’s goal to return as much of the recovered money as possible to the
approximately 13,500 parties that had purchased pre-need contracts. To this end, the trial
court had broad discretion to fashion a remedy. For example, it could have denied the
Trustee the base taxes, which it did not. In this regard, the Trustee was made whole.
However, it is clear from the record that the pre-need contract holders, rather than the
citizens of Shelby County were the true victims of the massive fraud giving rise to this case.
Given this fact, we cannot find an abuse of discretion in the trial court’s remedy and in its
decision to relieve the Receiver of penalties and interest on the taxes owed. By allowing base
taxes and nothing more, the trial court was able to ensure that the taxes were paid, while
allowing any additional funds to be returned to the pre-need contract holders. From the
totality of the circumstances, this result was not illogical or unreasonable; accordingly, we
conclude that there was no abuse of discretion.

        For the foregoing reasons, we affirm the order of the trial court. The case is remanded
for further proceedings as may be necessary and are consistent with this Opinion. Costs of
the appeal are assessed against the Appellant, David Lenoir, in his official capacity as the
Shelby County Trustee.




                                                        _________________________________
                                                       J. STEVEN STAFFORD, JUDGE




                                              -12-